DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/22 has been entered.
 
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites the limitation “an access point” in lines 12.  It appears that this limitation should be changed to “the access point”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “send, from the IED and based on an authentication of the IED received from the authentication server, the encryption key to the access point” (emphasis added).  There does not appear to be support in the specification for this limitation.  Rather, there is only support for sending encrypted data to the access point as recited in a prior version of the claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “the IED comprises a first processor configured to…receive an encryption key received from the access point”.  The redundant use of the term “receive” renders the limitation unclear.
Claim 1 recites the limitation "the IED comprises a first processor configured to…receive, in response to sending the encryption key".  There is insufficient antecedent basis for the IED sending the encryption key.  Rather, the claim recites that the IED receives the encryption key from the access point.
Claims 2-10 and 12-20 depend from claims 1 and 11 and incorporate the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osburn, III US 7,587,481 (“Osburn”) in view of Whitehead et al US 2006/0269066 (“Whitehead”).
Osburn discloses:
1.	A system, comprising:
an access point (e.g., Figs. 1,3 #28, col. 3 lines 34-35);
an authentication server (e.g., Fig. 1 #12) in wireless communication with the access point (e.g., Figs. 1,3 #28, col. 3 lines 34-35) and a remote management device (e.g., Fig. 1 #17, col. 4 lines 62-65: “The ARME 17 configures the RTU 20 through the AES 28. The OPC messenger 26 and the ARME 17 can be on their own enterprise servers and separate from the enterprise server the AES 28 is installed on”);
at least one power equipment (e.g., Fig. 1 # 22); and
a plurality of intelligent electronic devices (IED) (e.g., Fig. 1 #20, col. 5 lines 1-2: “RTUs 20”) in communication with the access point through direct connection (e.g., Fig. 1 #28) and also in communication with the at least one power equipment (e.g., Fig. 1 #22), the access point configured to concentrate data from the plurality of IED (e.g., col. 5 lines 1-7, col. 5 lines 36-49, claim 2: “plurality of RTUs”),

communicate control commands received from the remote management device to the at least one power equipment (e.g., col. 4 lines 62-65, col. 5 lines 14-16, col. 5 lines 43-45);
receive measurements from the at least one power equipment (e.g., col. 5 lines 3-5, col. 5 lines 36-43);
perform protection functions comprising instructing the at least one power equipment to take protective measures based at least in part on the measurements received (e.g., col. 5 lines 36-54, col. 11 lines 38-40);
receive an encryption key received from the access point (e.g., col. 5 lines 59-67, col. 6 lines 30-42) 
receive, in response to the encryption key, configuration information, command information, or any combination thereof directly from the access point (e.g., col. 4 lines 46-67).
2.	The system of claim 1, wherein the first processor is further configured to: perform metering functions, wherein the metering functions include:
receiving the measurements from the at least one power equipment (e.g., col. 5 lines 36-49);
creating measurement logs based on the received measurements (e.g., col. 5 lines 36-49, col. 13 lines 57-61); and
determining a status and an operational value by using the measurements, wherein the measurements include current values, voltage values, frequency values, or any combination thereof (e.g., col. 5 lines 36-49);

perform protection functions, wherein the protection functions include2AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 4, 2020Page 3 of 10U.S. Application Number: 15/647,865Docket No. 19441-1329 (264644-DIV)instructing the power equipment to take protective measures based on the measurements (e.g., col. 5 lines 36-54, col. 11 lines 38-40).  
3.	The system of claim 1, wherein the access point further comprises a second processor (e.g., Fig. 2 #24, col. 4 lines 46-67: “local computer 24”) configured to communicate configuration information, command information, or any combination to the IED (e.g., col. 4 lines 46-67).  
4.	The system of claim 3, wherein the access point further comprises an embedded access point, wherein the embedded access point is configured to enable the IED to be wirelessly coupled (e.g., col. 4 lines 19-22),
wherein the data, the configuration information, the command information, or any combination thereof is transmitted wirelessly between the access point and the IED (e.g., col. 4 lines 19-22, col. 4 lines 46-67), and
wherein the command information includes a slave address, a function code, data associated with the function code, a cyclic redundancy check, a dead time, or any combination thereof (e.g., col. 12 lines 25-33), and the configuration information includes a header node, a communication node, an intelligent electronic device node, a data type template node, or any combination thereof (e.g., col. 6 lines 30-36).                                                                                     

6.	The system of claim 1, further comprising a power grid system, a protection and control system, an industrial plant, a power distribution system, or any combination thereof, and wherein the power equipment is included in the power grid system, protection and control system, industrial plant, power distribution system, or the combination thereof (e.g., Fig. 2 #22).
7.	The system of claim 4, wherein the authentication server comprises a third processor configured to:
use a wide area network (WAN) communicatively coupled to the authentication server and the access point (e.g., col. 4 lines 51-67: “The OPC messenger 26 and the ARME 17 can still connect to the AES 28”, col. 5 lines 26-31: “modem”); and
use a local area network communicatively coupled to the IED and the access point (e.g., col. 5 lines 26-31: “Ethernet”);
authenticate the IED by sending authentication requests to the IED (e.g., col. 3 lines 44-46, col. 18 lines 30-31); and
3AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 4, 2020Page 4 of 10U.S. Application Number: 15/647,865Docket No. 19441-1329(264644-DIV)receive authentication responses from the IED (e.g., col. 3 lines 44-46, col. 18 lines 30-31).  
8.	The system of claim 7, wherein the point communicatively coupled to the IED, wherein the access point concentrates data, and the authentication server is configured to 
wherein the data, the configuration information, the command information, the authentication responses, the authentication requests, or any combination thereof is wirelessly and securely transmitted between the IED and the access point (e.g., col. 3 lines 44-46, col. 4 lines 19-22, col. 18 lines 30-31).  
9.	The system of claim 3, wherein the access point is configured to control and monitor the at least one power equipment and transmit the configuration information, the command information, or any combination thereof to the at least one power equipment (e.g., col. 4 lines 47-50), and wherein the command information includes a slave address, a function code, data associated with the function code, a cyclic redundancy check, a dead time, or any combination thereof (e.g., col. 12 lines 25-33), and the configuration information includes a header node, a communication node, an intelligent electronic device node, a data type template node, or any combination thereof (e.g., col. 6 lines 30-36).  
10.	The system of claim 1, comprising a system log server communicatively coupled to the access point, wherein the IED is configured to derive a measurement log based on the measurements and the system log server comprises a second processor configured to retrieve the measurement log (e.g., col. 5 lines 36-49, col. 13 lines 57-61).  
11.	A system comprising:
an access point (e.g., Figs. 1,3 #28, col. 3 lines 34-35, Fig. 1 #24);
at least one power equipment (e.g., Fig. 1 #22); and

wherein each of the IED comprises a respective processor (e.g., Fig. 2 #20) configured to:
perform protection functions comprising instructing the at least one power equipment to take protective measures based at least in part on the measurements received (e.g., col. 5 lines 36-54, col. 11 lines 38-40);
receive configuration information, command information, or any combination thereof (e.g., col. 4 lines 46-67);
receive an encryption key received from an access point (e.g., col. 5 lines 59-67, col. 6 lines 30-42) 
send, from the IED and based on an authentication of the IED received from the authentication server (e.g., col. 3 lines 44-46, col. 18 lines 30-31), the encryption key to the access point (e.g., col. 4 lines 46-67, col. 20 lines 40-42).
12.	The system of claim 11, wherein the IED further receives command information from the access point and communicates control commands to the at least one power equipment (e.g., col. 4 lines 46-67).  
13.	The system of claim 11, wherein the IED further receives configuration information from the access point (e.g., col. 4 lines 46-67).  

15.	The system of claim 14, wherein the IED further receives authentication requests from the authentication server (e.g., col. 3 lines 44-46, col. 18 lines 30-31).  
16.	The system of claim 15, wherein the IED further transmits authentication responses to the access point (e.g., col. 3 lines 44-46, col. 18 lines 30-31) and receives configuration information, command information, or any combination thereof from the access point (e.g., col. 4 lines 46-67).  
17.	The system of claim 11, wherein the IED encrypts the data by using a symmetric-key algorithm, a per-packet key, or any combination thereof (e.g., col. 20 lines 40-42).  
18.	The system of claim 11, wherein the IED further receives measurements from the at least one power equipment, creates measurement logs based on the measurements (e.g., col. 5 lines 36-49, col. 13 lines 57-61), and determines a status and an operational value based on the measurements (e.g., col. 5 lines 36-49), wherein the measurements include current values, voltage values, frequency values, or any combination thereof (e.g., col. 5 lines 36-49).  
19.	The system of claim 11, further comprising a system log server communicatively coupled to the access point, wherein the IED is configured to derive a measurement log based on the measurements and the system log server comprises a second processor configured to retrieve the measurement log (e.g., col. 5 lines 36-49, col. 13 lines 57-61).  


Osburn does not appear to explicitly disclose that the encryption key received from the access point is received “each time the each IED attempts to connect to the authentication server”, as recited in claims 1 and 11.
Whitehead discloses receiving an encryption key from an authentication server (e.g., Fig. 5 #226, [0067]) each time an IED connects to a computing device (e.g., [0053]: “two new session keys being generated during each session authentication dialog”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Osburn with Whitehead in order to minimize the possibility of intruder acquisition of the keys, as taught by Whitehead (e.g., [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/22/22